DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/15/2021 has been entered and considered. Upon entering claims 1, 7, 15 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities:  Claims 1, 7 and 15 recite “wherein an output of the rectifier is connected to a first input of the inverter using a first line and an output of the of the battery backup is connected to a second input of the inverter using a second line”. Should be “wherein an output of the rectifier is connected to a first input of the inverter using a first line and an output of the battery backup is connected to a second input of the inverter using a second line”. Appropriate correction is required.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lines 5-7 recites “an alternating current (AC)/direct current (DC) converter configured to convert input AC power to a DC power supplied to a battery backup; a rectifier configured to receive the AC” is unclear because an alternating current (AC)/direct current (DC) converter and a rectifier are difference or the same. For purpose of examination the examiner will consider an alternating current (AC)/direct current (DC) converter and a rectifier are the same based on the Fig. 2 of the application.
Since claims 8-14 depend from the claim 7 and do cure the deficiencies of claim 7, they are rejected for the same reason.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-8, 10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gabillet (US 5,994795), in view of Budde (US 2016/0372971).
Regarding claim 1, Gabillet discloses an uninterruptible power supply (UPS) [Fig. 3] comprising: a rectifier [38] configured to receive alternating current (AC) power [from  sources 31 or 32]; a first output [load 39 coupled to output] connected to the rectifier [38] through an inverter [311], the first output configured to output an AC power supply [col. 4, line 39-41]; and a second output [load 34 coupled to output] connected to the rectifier through a battery backup [37] and a stepdown converter [35, output voltages are lower than input voltage], the second output configured to output a direct current (DC) power supply in response to a detected power anomaly condition [col. 4, lines 5-8].
Gabillet does not disclose wherein an output of the AC/DC converter is connected to a first input of the inverter using a first line and an output of the battery backup is connected to a second input of the inverter using a second line.
Budde teaches an uninterruptible power system [100 @ Fig. 1] which includes an output of AC/DC converter 106 coupled to the inverter 108 via DC bus 120 and output of the battery 114 coupled to the inverter 108 via an output line of a DC/DC converter 116]. 

Regarding claim 2, the combination including Gabillet further discloses wherein the power anomaly condition comprises one of a power failure or an excess power condition [par 0030].
Regarding claim 3, the combination including Gabillet further discloses wherein the battery backup [114] is connected between the rectifier [106] and the inverter [108, see Fig. 1].
Regarding claim 7, Gabillet discloses a dual output uninterruptible power supply (UPS) [Fig. 3] comprising: a first output [output of inverter 311]; a second output [output of converters 35]; an alternating current (AC)/direct current (DC) converter [38] configured to convert input AC power to a DC power supplied to a battery backup [37, col. 4, lines 35-37]; an inverter [311] configured to convert the DC power to AC power to output at the first output [col. 4, lines 41-46]; and a stepdown converter [stepdown converters 35] configured to step down the DC power to output at the second output [col. 4, lines 5-12].
Gabillet does not disclose wherein an output of the AC/DC converter is connected to a first input of the inverter using a first line and an output of the battery backup is connected to a second input of the inverter using a second line.
Budde teaches an uninterruptible power system [100 @ Fig. 1] which includes an output of AC/DC converter 106 coupled to the inverter 108 via DC bus 120 and output 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Budde into that of Gabillet in order to provide desired power output more efficient when main power is abnormal.
Regarding claim 8, the combination including Gabillet further discloses, wherein the second output is activated in response to a power anomaly condition [col. 4, lines 5-12].
Regarding claim 10, the combination including Gabillet further discloses wherein the power anomaly condition comprises one of a power failure [col. 2, lines 36-37 and col. 3, lines 60-63] or excess power condition.
Regarding claim 15, Gabillet  discloses a method for providing an uninterruptible power supply (UPS) [Fig. 3], the method comprising: configuring a first output connected to a rectifier [38] to an inverter [311] , the first output  configured to output an AC power supply from an AC power source [output from inverter 311  coupled to AC source 31 or 32 via AC/DC converter 38, see Fig. 3]; and configuring a second output of the UPS to output a DC power supply [output of converter 35] from the AC power source [AC power source 31 or 32], the first and second outputs being selectively operable in the UPS and the second output activated during a power anomaly condition to (i) output power during the power anomaly condition that is provided by a power supply unit [37] during normal operation [See Fig. 3; col. 4, lines 5-12 and lines 41-46] or (ii) power share with a power supply unit.

Budde teaches an uninterruptible power system [100 @ Fig. 1] which includes an output of AC/DC converter 106 coupled to the inverter 108 via DC bus 120 and output of the battery 114 coupled to the inverter 108 via an output line of a DC/DC converter 116]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Budde into that of Gabillet in order to provide desired power output more efficient when main power is abnormal.
Regarding claim 16, the combination including Gabillet further discloses wherein the power anomaly condition comprises one of a power failure or excess power condition [col. 4, lines 5-6].
Regarding claim 18, the combination including Gabillet further discloses further configuring an alternating current (AC)/direct current (DC) converter [38, Fig. 3] to convert the AC power source to a DC power supplied to a battery backup [col. 4, lines 35-37].
Regarding claim 19, the combination including Gabillet further discloses further comprising configuring a stepdown converter to step down a voltage output of the battery backup [col. 4, lines 9-19, see Fig. 3 converter 35 converts 400VDC into low DC voltages (5V, 12V, 54V)].
Regarding claim 20, the combination including Gabillet further discloses configuring the first and second outputs for operation at a same time [in backup mode load 39 and loads 34 coupled to battery 37 via switches 36 and 310, therefore the first and second outputs for operation at a same time]











Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gabillet and Budde, in view of Broadbent et al (US 2018/0116070), further in view of Wang et al (US 2017/0047772).
Regarding claims 4, 11, the combination of Gabillet and Budde discloses all limitations of claim 1, 7 above but fails to teach wherein the UPS is coupled within a rack and further comprising a power supply unit coupled within the rack, wherein the first output is connected to AC powered equipment in the rack and the second output is connected to a DC distribution bus bar, and the DC power supply is sourced to the DC distribution bus bar as a current shared power source with an output of the power supply unit during the power anomaly condition.
Broadbent teaches a data center [Fig. 7] includes multiple data racks [710, 720, 730], each data rack include a power supply [718, 728, 738] that converts AC power into DC power for providing power to servers [714, 716…,734, 736, par 0050], each rack includes a UPS [712, 722, 732] coupled to AC source [750] and DC source [752].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Broadbent into that of the combination of Gabillet Budde in order to provide power to data rack more efficient without power interruption.

 Wang teach a rack 108 [Fig. 3] includes a UPS 300 receives an AC input power 302, the UPS includes an AC bus 304 and DC bus 308. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify an AC bus and DC bus into that of the combination of Gabillet, Budde and Broadbent in order to distribution power into the racks more efficiency and safety.
Regarding claims 5 and 12, the combination including Broadbent further discloses a first power supply line connected to the UPS [AC power supply line coupled between AC source 750 and UPS [712, Fig. 7] and a second power supply line connected to the power supply unit [second AC line coupled to power supply 718 (not show) for converting AC power into DC power by AC/DC converter [par 0050].

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gabillet and Budde in view of Bryde (US 2004/0155527).
Regarding claims 6, the combination of Gabillet and Budde discloses all limitations of claim 1 and 7 above, but does not explicitly disclose wherein the first output is configured to operate in a high efficiency mode or a double conversion mode.
Bryde teaches a distributed power system [Fig. 3a-3b] with the AC mains supplying the common DC power bus 120 through rectifier 122. The DC power of the common power bus 120 is delivered to a load through an inverter 126 [see Fig. 3a, par 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into that of the combination of Gabillet and Budde in order to supply AC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.
Regarding claim 13, the combination of Gabillet and Budde discloses all limitations of claim 7 above, but does not explicitly disclose wherein the first output is configured to operate in modes of operation that are different than modes of operation of the second output.
Bryde teaches the first output is configured to operate in modes of operation that are different than modes of operation of the second output [see Figs. 3a-b, par 0030-0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into the combination of Gabillet and Budde in order to supply AC power and DC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gabillet and Budde, in view of Bryde (US 2004/0155527), and further in view of Stone et al. (US 2016/0285267).
Regarding claim 14 and 17, the combination of Gabillet and Budde discloses all limitations of claim 7 and 15 above, but does not explicitly disclose wherein the first and 
Bryde teaches a distributed power system [100 @ Figs. 2, 3a, 3b] with the AC mains supplying the common DC power bus 120 through rectifier 122. The DC power of the common power bus 120 is delivered to a load through a DC/DC converter 124 and an inverter 126 [see Fig. 3a, par 0030]. When failure of AC mains, an energy storage 130 provides power to load through the DC/DC converter 124 the inverter 126 via common bus 120 [see Fig. 3b, par 0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into that of Gabillet order to supply AC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.
The combination of Gabillet, Budde and Bryde does not disclose a second output a peak shaving mode operation.
Stone teaches a power peak shaving system comprising: a power directing circuit to direct power received from at least one of an alternating current (AC) supply voltage or an energy storage unit to generate an output voltage for a load; and a control circuit to control the power directing circuit to supplement power received from the AC supply voltage with power received from the energy storage unit to supply power drawn by the load at the output voltage [see Figs. 1, 9; par 0052-0055, Claim 1].
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gabillet and Budde, in view of Krieger et al. (US 2007/0278860).
Regarding claim 9, the combination of Gabillet and Budde discloses all limitations of claim 8 above but fails to teach wherein the second output is in an active state until one or more shut down operations of connected devices having random-access memory are completed.
Krieger teaches UPS 115 [Figs. 3-4] includes a charge/discharge control circuit 305 in series connection with the battery 185, and further includes the controller 245 in operative connection with a non-volatile memory (NVM) 310 [0043]. When the controller determines that the AC power is not restored, then in step 630 the controller checks whether V.sub.UPS is less than a minimum voltage for battery backup (V.sub.OFF). If the controller determines that V.sub.UPS is less than V.sub.OFF, then the controller may set the timer to a power down time in step 630. For example, the power down time may be an estimation of the time required for the DC loads to perform the power down operations. After the controller sets the timer to the power down time in step 635, the controller may check whether the AC power is restored in step 650. If the controller determines that the AC power is restored, then the step 625 is performed. If the controller determines that the AC power is not restored, then the controller determines 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Krieger into that of the combination of Gabillet and Budde in order to protect battery from difficult recharging or further damage when battery is exhausted.
Conclusion















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836